EXHIBIT 10.3
 
LSI INDUSTRIES INC.
AMENDED AND RESTATED 2012 STOCK INCENTIVE PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT




Summary of Restricted Share Unit Award Grant
LSI Industries Inc., an Ohio corporation (the "Company"), grants to the Grantee
named below, in accordance with the terms of the LSI Industries Inc. Amended and
Restated 2012 Stock Incentive Plan, as Amended and Restated November 20, 2014
(the "Plan") and this Restricted Share Unit Award Agreement (the "Agreement"),
the following number of Restricted Share Units of the Company (the "Restricted
Units"), on the Grant Date set forth below:
Name of Grantee:
 
 
Number of Units:
   
 
Grant Date:
 
 July 1, 2015
 
 
Vesting Date(s):
 
July 1, 2016
   
July 1, 2017
   
July 1, 2018
   
July 1, 2019
 

Terms of Agreement
1.            Grant of Restricted Share Unit Awards.  Subject to and upon the
terms, conditions, and restrictions set forth in this Agreement and in the Plan,
the Company hereby grants to the Grantee as of the Grant Date, the total number
of Restricted Units set forth above.  The Restricted Units shall be credited in
a book entry account established for the Grantee until payment in accordance
with Section 4 hereof.


2.            Vesting of Restricted Units.
(a)            Except as otherwise provided in this Agreement, this grant of
Restricted Units shall vest in twenty-five percent (25%) increments on each of
the four Vesting Dates identified above.  Prior to the Vesting Dates, no portion
of the award shall vest, except as otherwise provided in Section 2(b) or (c).
 
(b)            All of the Restricted Units shall vest in full prior to the
Vesting Dates upon the occurrence of any of the following: (i) the Grantee dies
while in the employ of the Company; (ii) the Grantee satisfies the requirements
for Retirement, including separation from employment with the Company; (iii) the
Grantee has a Disability; or (iv) there is a Change in Control event described
in Section 2(g) of the Plan.
 
(c)            The Committee may, in its sole discretion, accelerate the time at
which the Restricted Units become vested and non-forfeitable to a time other
than the Vesting Dates as provided in Section 2(a) or to a time other than
provided in Section (2)(b)(i), (ii), (iii) or (iv) on such terms and conditions
as it deems appropriate in accordance with the terms and conditions of the Plan,
provided such acceleration does not result in an impermissible acceleration of
payments under Section 409A of the Code.

--------------------------------------------------------------------------------

3.            Forfeiture of Restricted Units.
 
(a)            The Restricted Units that have not yet vested pursuant to Section
2 shall be forfeited automatically without further action or notice if the
Grantee ceases to be employed by the Company other than as provided in Section
2(b) or (c) hereof.
4.            Payment.
 
Except as otherwise provided in this Agreement, the Company shall deliver to the
Grantee one share of its common stock ("Share") for each vested Restricted Unit
within thirty (30) days following the earlier of:
(i)
the Vesting Date identified on the first page hereof under "Summary of
Restricted Share Unit Award Grant";
 
(ii)
the date of the Grantee's death;
 
(iii)
the date of the Grantee's Disability, provided such Disability also constitutes
a "disability" within the meaning of Section 409A of the Code with respect to a
Grantee whose Restricted Units are subject to Section 409A of the Code;
 
(iv)
the date of Grantee's termination of employment with the Company as a result of
Retirement or a Change in Control event described in Section 2(g)(i) or (ii) of
the Plan, provided such termination of employment also constitutes a "separation
from service" within the meaning of Section 409A of the Code with respect to a
Grantee whose Restricted Units are subject to Section 409A of the Code; or
(v)
the date of an event described in Section 2(g)(iii) or (iv) of the Plan,
provided such event also constitutes a "change in control event" within the
meaning of Section 409A of the Code with respect to a Grantee whose Restricted
Units are subject to Section 409A of the Code.

If the Grantee is a "specified employee" within the meaning of Section 409A of
the Code on the date of the Grantee's separation from service and the Grantee's
Restricted Units are subject to Section 409A of the Code, then payment under
(iv) above shall be made on the first business day after the date that is six
months following the Grantee's separation from service, or, if earlier, the date
of the Grantee's death.  The Company's obligations with respect to the
Restricted Units shall be satisfied in full upon the delivery of its Shares
pursuant to this Section 4.
5.            Transferability.  The Restricted Units may not be transferred and
shall not be subject in any manner to assignment, alienation, pledge,
encumbrance or charge, until all restrictions are removed or have expired,
unless otherwise provided under the Plan.  Any purported Transfer or encumbrance
in violation of the provisions of this Section 5 shall be void, and the other
party to any such purported transaction shall not obtain any rights to or
interest in such Restricted Units.
 
6.            Voting and Other Rights.  The Grantee will not have any rights of
a shareholder of the Company with respect to the Restricted Units until the
delivery of the underlying Shares.  The obligations of the Company under this
Agreement will be merely that of an unfunded and unsecured promise of the
Company to deliver Shares in the future, and the rights of the Grantee will be
no greater than that of an unsecured general creditor.  No assets of the Company
will be held or set aside as security for the obligations of the Company under
this Agreement.
 
2

--------------------------------------------------------------------------------



7.            Dividend Equivalent Payment Rights.  The Grantee shall possess
dividend equivalent payment rights with respect to the Restricted Units granted
pursuant to this Agreement as of the Grant Date.  Any dividend equivalent
payment on the Restricted Units shall be based on the number of Restricted Units
credited to the Grantee as of the dividend record date and such credited
dividend equivalent payment amount shall be paid in   accordance with quarterly
dividend declarations by the Board of Directors on the Company's common stock.
 
8.            Continuous Employment.  Unless otherwise specified by the Plan,
for purposes of this Agreement, the continuous employment of the Grantee with
the Company shall not be deemed to have been interrupted, and the Grantee shall
not be deemed to have ceased to be an employee of the Company, by reason of the
transfer of his employment among the Company or a leave of absence approved by
the Committee.
 
9.            No Employment Contract.  Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company, nor limit or affect in any manner the right of the Company to
terminate the employment or adjust the compensation of the Grantee.
 
10.            Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company.
 
11.            Taxes and Withholding.  To the extent that the Company is
required to withhold any federal, state, local, foreign or other tax in
connection with the Restricted Units or dividend equivalent payments thereon
pursuant to this Agreement, it shall be a condition to earning the award that
the Grantee make arrangements satisfactory to the Company for payment of such
taxes required to be withheld.  With respect to payments under Section 4 herein,
the Committee may, in its sole discretion, require the Grantee to satisfy such
required withholding obligation by surrendering to the Company a portion of the
Shares earned by the Grantee hereunder, and the Shares so surrendered by the
Grantee shall be credited against any such withholding obligation at the Fair
Market Value of such Shares on the date of surrender.
 
12.            Adjustments.  The number and kind of Shares deliverable pursuant
to a Restricted Unit are subject to adjustment as provided in Section 8 of the
Plan.
 
13.            Compliance with Law.  While the Company shall make reasonable
efforts to comply with all applicable federal and state securities laws and
listing requirements with respect to the Restricted Units or Shares that may be
delivered pursuant to Section 4 herein, the Company shall not be obligated to
deliver any Restricted Units or Shares pursuant to this Agreement if the
delivery thereof would result in a violation of any such law or listing
requirement.
 
14.            Amendments.  Subject to the terms of the Plan, the Committee may
modify this Agreement upon written notice to the Grantee.  Any amendment to the
Plan shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto; provided, however, no amendment of the Plan or
this Agreement shall adversely affect the rights of the Grantee under this
Agreement without the Grantee's consent unless the Committee determines, in good
faith, that such amendment is required for the Agreement to either be exempt
from the application of, or comply with, the requirements of Section 409A of the
Code, or as otherwise may be provided in the Plan.
3

--------------------------------------------------------------------------------



15.            Section 409A of the Code.  It is intended that the Restricted
Units shall be exempt from the application of, or comply with, the requirements
of Section 409A of the Code.  The terms of this Agreement shall be construed,
administered, and governed in a manner that effects such intent, and the
Committee shall not take any action that would be inconsistent with such
intent.  Without limiting the foregoing, the Restricted Units shall not be
deferred, accelerated, extended, paid out, settled, adjusted, substituted,
exchanged or modified in a manner that would cause the award to fail to satisfy
the conditions of an applicable exception from the requirements of Section 409A
of the Code or otherwise would subject the Grantee to the additional tax imposed
under Section 409A of the Code.
 
16.            Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
17.            Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  This Agreement and the Plan contain the entire
agreement and understanding of the parties with respect to the subject matter
contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto.  In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern except with respect to Section 2(a) of this
Agreement.  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.  The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Restricted Units.
 
18.            Successors and Assigns.  Without limiting Section 5, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
 
19.            No Advice Regarding Award.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Grantee's participation in the Plan or the acquisition or sale of
the underlying securities.  The Grantee is hereby advised to consult with the
Grantee's personal tax, legal or financial advisors regarding the decision to
participate in the Plan before taking any action related to the Plan.
 
20.            Governing Law.
 
The interpretation, performance, and enforcement of this Agreement, including
tort claims, shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.
(a)            Any party bringing a legal action or proceeding against another
party arising out of or relating to this Agreement may bring the legal action or
proceeding only in the United States District Court for the Southern District of
Ohio and any of the courts of the State of Ohio, in each case sitting in
Cincinnati, Ohio.
 
4

--------------------------------------------------------------------------------



(b)            Each of the Company and the Grantee waives, to the fullest extent
permitted by law, (i) any objection which it may now or later have to the laying
of venue of any legal action or proceeding arising out of or relating to this
Agreement brought in any court of the State of Ohio sitting in Cincinnati, Ohio
or the United States District Court for the Southern District of Ohio sitting in
Cincinnati, Ohio, including, without limitation, a motion to dismiss on the
grounds of forum non conveniens or lack of subject matter jurisdiction; and (ii)
any claim that any action or proceeding brought in any such court has been
brought in an inconvenient forum.
(c)            Each of the Company and the Grantee submits to the exclusive
jurisdiction (both personal and subject matter) of (i) the United States
District Court for the Southern District of Ohio sitting in Cincinnati, Ohio and
its appellate courts, and (ii) any court of the State of Ohio sitting in
Cincinnati, Ohio and its appellate courts, for the purposes of all legal actions
and proceedings arising out of or related to this Agreement.
 
21.            Language.  If the Grantee receives this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
 
22.            Electronic Delivery.  The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement.  The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.  By accepting this award, Grantee
acknowledges that a copy of the Plan, Plan Summary and Prospectus, and the
Company's most recent Annual Report and Proxy Statement (the "Prospectus
Information") either have been received by Grantee or are available for viewing
on the Company's intranet site or  internet site at www.lsi-industries.com, and
consents to receiving this Prospectus Information electronically, or, in the
alternative, agrees to contact Debi Lauber at (513) 372-3008 to request a paper
copy of the Prospectus Information at no charge.  Grantee also represents that
she or he is familiar with the terms and provisions of the Prospectus
Information and hereby accept the award on the terms and conditions set forth
herein and in the Plan.  These terms and conditions constitute a legal contract
that will bind both Grantee and the Company as soon as Grantee accepts the award
as described above.
5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Grant Date.

 
LSI INDUSTRIES INC.
 
 
By:                                                                                    ________________________
Name: Dennis W. Wells
Title: Chief Executive Officer
 
GRANTEE
 
 
_________________________________________
Name:
 





6